Citation Nr: 1331151	
Decision Date: 09/27/13    Archive Date: 10/01/13

DOCKET NO.  08-28 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected diabetes mellitus, type II, to include a rating in excess of 10 percent prior to November 4, 2008.

2.  Entitlement to an initial compensable rating for service-connected hypertension.

3.  Entitlement to service connection for dental problems, claimed as loss of teeth, to include as secondary to service-connected diabetes mellitus, type II (a dental condition).


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1969 to November 1972.

This appeal comes to the Board of Veterans' Appeals (Board) from a several rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to ensure a total review of the evidence.	


FINDINGS OF FACT

1.  The Veteran's service-connected diabetes mellitus did not require insulin and restricted diet or oral hypoglycemic agent and restricted diet to control prior to November 4, 2008.  His condition did not required insulin, restricted diet, and regulation of activities to control at any point during the period on appeal.

2.  The Veteran's service-connected hypertension condition required continuous medication to control.  The Veteran did not have diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more at any point during the period on appeal.

3.  The Veteran's only current dental condition is periodontal disease.

4.  The Veteran was not a prison of war or homeless, have a dental condition that aggravates a service-connected disability, have service-connected disabilities rated at 100 percent, participate in a rehabilitation program, or have a dental condition clinically determined to be complicating a medical condition currently under VA hospital treatment.


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 20 percent for diabetes mellitus, including a rating is excess of 10 percent prior to November 4, 2008, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.119, Diagnostic Code (DC) 7913 (2013).

2.  Criteria for a rating not to exceed 10 percent for hypertension have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, Diagnostic Code (DC) 7101 (2013).

3.  The Veteran's current dental condition cannot be service connected for compensation.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 3.381(b) (2013).

4.  The Veteran does not meet any of the classes in order to be eligible for service connection for treatment purposes.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 3.381(b), 17.161 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

The Veteran is seeking increased ratings for his service-connected diabetes mellitus and hypertension.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Diabetes Mellitus, Type II

The Veteran filed his current claim for an increased rating for his diabetes mellitus in July 2007.  His condition was rated as 10 percent prior to November 4, 2008, and 20 percent after that time.

Diagnostic Code 7913 provides ratings for diabetes mellitus.  Diabetes mellitus that is manageable by restricted diet only is rated 10 percent disabling.  Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, is rated 20 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated 40 percent disabling.  38 C.F.R. § 4.119.

All evidence has been reviewed and considered and relevant evidence is discussed below.  In a July 2007 written statement the Veteran stated his doctor placed him on new medication for his diabetes.  The record includes a photocopy of a written prescription for Metformin, a medication used to control diabetes.  Accordingly this evidence provides some suggestion the Veteran's diabetes required medication prior to November 2008.  However, in a September 2008 written statement the Veteran explained that although he was prescribed the medication by Dr. E.L. in July 2007, his other physician, Dr. W. at Long Beach Health Care Center, disagreed with that prescription.  According to the Veteran's own statements, due to Dr. W.'s objection the Veteran never took the prescribed Metformin, providing evidence against his claim.

In September 2007 the Veteran was provided with a VA examination to evaluate his diabetic condition.  The examiner noted the Veteran was diagnosed with diabetes three years earlier and had not required hospitalization due to diabetic ketoacidosis, hyperglycemia, or hypoglycemia at any point.  The examiner noted the Veteran's diabetes was controlled with diet and exercise alone, and he did not take any antidiabetic medication, providing evidence against the Veteran's claim.

In addition in May 2008 Dr. E.L. completed a 'physician statement' in which he clearly indicated the Veteran's diabetes mellitus was managed by a restricted diet only.  Therefore even the doctor who prescribed the medication in July 2007 stated the Veteran's diabetes was controlled without medication in May 2008, providing probative evidence against the Veteran's claim.

In August 2008 the Veteran was provided with an additional VA examination for his diabetes.  The Veteran denied any hospitalization for his blood sugar being too high or too low.  The examiner noted the Veteran's diabetes was controlled by diet only, no medication, again providing evidence against the Veteran's claim.

In September 2008 the Veteran established care with the VA medical facility in Phoenix, Arizona following his move from California.  The VA healthcare provider noted the Veteran's diabetes "has always been controlled with diet and exercise," continuing to provide evidence the Veteran's condition did not require medication.

Accordingly, the Board finds the medical evidence of record reflects the Veteran's diabetes mellitus was controlled without medication throughout this period.  According the Board finds a higher 20 percent rating was not warranted at this time.

On November 4, 2008 a VA physician placed the Veteran on Glyburide in order to normalize his blood sugar.  

Therefore, the Board finds for the first time during the period on appeal the Veteran's diabetes condition required continuous medication.  Accordingly, the increased rating to 20 percent was warranted at this time.  However, this record does not reflect insulin was required to control the Veteran's condition and therefore a higher 20 percent rating was not warranted.

In April 2009 the Veteran was provided with another VA examination for his diabetes.  The examiner noted the Veteran treated his condition with diet and exercise until 2008 when his private physician prescribed Glyburide.  The Veteran reported his blood sugars have ranged between 60 and 160.  He denied hospitalization for diabetes, include ketoacidosis.  The examiner opined the Veteran's activities were not restricted as a result of his diabetes, providing evidence against the Veteran's claim.

In June 2010 the Veteran was again provided with a VA examination.  The examiner noted his diabetes was treated by diet and exercise until 2008 when he began medication.  The Veteran reported he never had ketoacidosis and his daily blood sugar range was normal.  The examiner noted the Veteran did not have to restrict his activities in any way due to his diabetes but instead was "very active," power walking for at least an hour six days a week.  The examiner also noted the Veteran's daily Glyburide medication was a very low dose.  Accordingly, the results of this addition examination also provide evidence against the Veteran's claim by reflecting he did not require insulin or restriction of activities to control his condition.

Throughout the fall and winter of 2011 the Veteran's private physician recommend he continued his Glimepiride and Lisinopril medications to treat his diabetes, however he was not prescribed insulin or advised to restrict his activities during this time.  Finally, in his June 2013 hearing before the undersigned Veterans Law Judge (VLJ) the Veteran testified he did not take insulin for his diabetes, just Glyburide, providing evidence against his claim.

Based on the foregoing the Board finds the evidence does not establish the Veteran required insulin or restricted activities to control his diabetes mellitus at any point during the period on appeal.  Accordingly a rating in excess of 20 percent was not warranted.  As discussed above, the evidence also fails to establish the Veteran's condition required continuous medication prior to November 2008.  Accordingly a rating in excess of 10 percent prior to that time is not warranted.  Therefore the Veteran's claim for an increased rating is denied.

Hypertension

The Veteran is seeking an increased rating for his hypertension.  His condition is currently assigned a noncompensable rating under Diagnostic Code 7101 for hypertensive vascular disease (hypertension and isolated systolic hypertension).  

Under this diagnostic code hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, is rated 10 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, is rated 20 percent disabling.  38 C.F.R. § 4.104.

At his June 2013 VLJ hearing the Veteran testified that he took medication for his hypertension condition and he believed his medication was "masking" a true reading of his hypertension.  As will be discussed, the Board finds that the evidence reflects the Veteran required continuous medication to control his hypertension and accordingly an increased 10 percent rating is granted

Throughout 2007 the Veteran's blood pressure ranged from 126/80 to 138/87.  At his September 2007 VA examination for diabetes mellitus the Veteran denied having hypertension.

In 2008 his blood pressure readings included 156/79 in January, 152/85 in May, 130/92 in September, and 138/86 in November.  At his diabetes VA examination in August 2008 the Veteran reported having high blood pressure for the previous month for which he had started on "one kind of low dose medication" whose name he could not remember.

In his April 2009 VA examination for diabetes the Veteran's blood pressure was 140/90, which the examiner noted was "borderline."  The examiner reported that while in Long Beach, California the Veteran was found to have arterial hypertension and was prescribed half a dose of medication.

In an August 2010 VA examination the examiner noted the Veteran was currently on Lisinopril medication for his hypertension with no complication.  His blood pressure readings at that time were 120/74, 124/80, 118/76.

In 2011 the Veteran's blood pressure readings included 152/78 in August, 128/87 in September, and 121/78 in December.

In August 2012 the Veteran was provided with a VA examination to evaluate his hypertension.  The examiner noted the Veteran was diagnosed with hypertension in 2005.  The examiner indicated the Veteran took Lisinopril "since onset" of his hypertension.  The examiner indicated the Veteran's condition required continuous use of Lisinopril medication for treatment.  At this time the Veteran's blood pressure readings were 130/86, 128/84, and 130/84.

As discussed above, under the rating criteria a 10 percent rating is warranted when diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Based on the medical evidence summarized above, the Veteran consistently had lower blood pressure ratings than contemplated by a 10 percent rating throughout the period on appeal.  However, the evidence also establishes that the Veteran took continuous medication to treat his hypertension condition, one of the criteria listed for a ten percent rating.  Accordingly, in light of the medication, affording the Veteran all benefit of the doubt, the Board finds a 10 percent rating for hypertension is warranted.

A higher 20 percent rating is not warranted until the diastolic pressure is predominantly 110 or more and systolic pressure is predominantly 200 or more.  The evidence does not establish the Veteran had blood pressure this high at any point during the period on appeal.  Accordingly a higher 20 percent rating is not warranted.

The Veteran's claim for an increased rating is granted and a 10 percent rating is assigned.

Extraschedular and Rice Considerations

In adjudicating the Veteran's claims for increased rating for diabetes mellitus and hypertension the Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's disabilities that would render the schedular criteria inadequate.  The Veteran's main complaints were ongoing treatment needed to control his diabetes mellitus and hypertension, including the use of continuous medication.  As discussed above, these factors were specifically contemplated in the schedular ratings that were assigned.  As such, the Board believes that the schedular rating criteria adequately describes the Veteran's disability picture and even if it does not, it would not be found that his disabilities met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, the evidence of record reflects the Veteran is still employed with GE Capital.  According, the Board finds that Rice is inapplicable since there is no evidence the Veteran is unemployed.

Service Connection for a Dental Condition

The Veteran is also seeking service connection for a dental condition, claimed as loss of teeth.  In his June 2013 hearing before the VLJ the Veteran clarified he claimed he had lost teeth due to a chronic periodontal condition which was caused by his service-connected diabetes mellitus.  The Board concedes the medical evidence of record, including a March 2011 Certification of Health Care Provider completed by Dr. H.K.S., establishes that the Veteran currently has "moderate to advanced" periodontal disease.  The record also contains medical opinions, such as the April 2013 dental disability benefits questionnaire completed by Dr. D.P., suggesting the Veteran's service-connected diabetes mellitus "may contribute to periodontal disease."  However, for reasons that are discussed below, the Board finds the Veteran is still not entitled to service connection for his currently diagnosed dental condition based on matters of law under VA regulations.

Under VA regulations periodontal disease cannot be service connected for compensation.  38 C.F.R. § 3.381(b).  Accordingly, under VA regulations the Veteran cannot establish service connection for compensation purposes for periodontal disease under any theory, including as secondary to his service-connected diabetes mellitus.  Accordingly, the Veteran cannot establish service connection for compensation purposes for his periodontal disease.

Under certain circumstances periodontal disease may be service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 C.F.R. § 3.381(b).  In order to be eligible for outpatient dental treatment the Veteran must fit into a "class" as defined in 38 C.F.R. § 17.161.  Class I is for veterans who have a service-connected compensable dental disability, Class II is for veterans having a service-connected noncompensable dental condition shown to have been in existence at time of discharge or released from active service or resulting from combat wounds, certain homeless veterans, and veterans who were prisoners of war.  Class III is for veterans who have a dental condition that aggravates a service-connected disability.  Class IV is for veterans whose service-connected disabilities are rated at 100 percent.  Class V is veterans participating in a rehabilitation program and Class VI is for veterans whose dental condition is clinically determined to be complicating a medical condition currently under VA hospital treatment under Chapter 17 of 38 U.S.C. 38 C.F.R. § 17.161.

The Board finds the Veteran does not meet any of the classes in order to be eligible for outpatient dental treatment.  Service treatment records were reviewed and do not establish the Veteran's current periodontal disease was in existence at time of discharge or the Veteran otherwise experienced dental trauma during military service.  The records also do not establish the Veteran was a prisoner of war, or that the Veteran is currently homeless.  According the Veteran does not fit into Classes I or II.

The Veteran also does not meet the criteria for Class III.  Although the record does contain some medical evidence suggesting the Veteran's diabetes mellitus contributed to his current dental condition, the record does not contain any evidence which establishes the Veteran's dental condition aggravated his diabetes, or any other service-connected disability.  According the Veteran does not fit into Class III.

The Veteran's combined service-connected disabilities are not rated at 100 percent, the Veteran is not currently participating in a rehabilitation program, and the Veteran is not receiving hospital treatment under Chapter 17 of 38 U.S.C.  Accordingly the Veteran does not fit into classes IV through VI.

Therefore, the Board finds the Veteran does not fit into any of the classes eligible for dental treatment and consequently is not eligible for outpatient dental services and treatment.  38 U.S.C.A. § 1712 (a)(1).  Of note, VA regulations do not provide any class for a Veteran who has developed a dental condition which is secondary to a service-connected condition.  Therefore, even though the record contains some medical evidence that the Veteran's service-connected diabetes mellitus contributed to his currently diagnosed periodontal disease, VA regulations do not allow service connection for dental treatment purposes based on this scenario.  

Based on the foregoing, the Board finds the Veteran cannot establish service connection for his currently diagnosed periodontal disease under VA regulations.  This condition cannot be granted service connection for compensation purposes, and the Veteran does not fit into any of the classes which qualify for service connection for dental treatment purposes.  Accordingly, the Board finds the Veteran's claim for service connection for a dental condition is denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letters dated in August 2007, April 2008, and June 2009, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letters also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  

In June 2013 the Veteran was provided with a video hearing before the undersigned VLJ.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from The American Legion, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed conditions.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with several VA examinations throughout the course of the appeal, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disabilities.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examinations.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

ORDER

The Veteran's claim for an increased rating for his service-connected diabetes mellitus, type II, is denied.

The Veteran's claim for a rating not to exceed 10 percent for his service-connected hypertension is granted, subject to the laws and regulations governing the award of monetary benefits.

The Veteran's claim for service connection for his dental condition is denied.



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


